Filed 5/1/17; pub. order 5/30/17 (see end of opn.)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                     (Placer)
                                                       ----




RUSSELL E. STOVER,                                                      C077206

                  Plaintiff and Respondent,                     (Super. Ct. No. SFS21887)

         v.

EILEEN G. BRUNTZ,

                  Defendant and Appellant;

PLACER COUNTY DEPARTMENT OF CHILD
SUPPORT SERVICES,

                  Intervener and Respondent.




         Appellant Eileen G. Bruntz and respondent Russell E. Stover share two children
and years of acrimony-fueled court contests following the demise of their romantic
relationship. Bruntz challenges several orders related to Stover’s alleged failure over the


                                                        1
ensuing years to fully pay $1,000 in monthly child support under an April 2007 support
order, which contains a contested stipulated retroactivity provision.
       She contends the court erred in (1) awarding Stover a child care credit of $441 per
month from January 2007 to May 2011 because no motion to modify had been filed
during that time; (2) failing to set aside her admissions that she incurred no child care
costs from January 2007 to November 2013, the date on which the court deemed Stover’s
requests for admissions admitted after Bruntz failed to timely respond to the discovery
requests; (3) imposing discovery sanctions on her for her mistaken failure to respond to
the discovery; (4) setting child support, with no child care add-on component, at $490 per
month for the period June 2011 to December 2012, and $699 per month for January 2013
to November 2013; and (5) failing to dismiss Stover’s motion to modify child support
because, in her view, defendant was in contempt for failing to pay the required amount
under the existing court order.
       We note that, according to Bruntz, she appeals the court’s “order retroactively
modifying child support for the period of 06/01/2011-12/31/2013 to $490 per month with
no child care add-ons[.]” But as far as we can discern from the record, the court set
support at “$490 per month” with no child care add on “for the period of 06/01/2011-
12/31/2012,” and “beginning on 1/01/2013,” it set support at $699 per month with no
apparent child care add-on. The court ordered a child care arrears add-on for the period
of December 1, 2013 to May 15, 2014, implicitly acknowledging a child care add-on for
that period. We have therefore framed the issues to be considered on appeal in light of
the challenged order’s actual language.
       We conclude that, notwithstanding the parties’ stipulated retroactivity provision,
the court erred in awarding Stover a child care credit for any period before May 10, 2011,
when he filed his motion to modify support, because any such credits effectively
modified the support award and incurred arrearages retroactively in contravention of the
Family Code statutes governing modification of support orders (unless otherwise set

                                              2
forth, section references that follow are in the Family Code). We further conclude that
while Bruntz failed to timely challenge the April 2007 order containing the stipulated
retroactivity provision, public policy considerations preclude us from judicially estopping
her from challenging the order now.
       We also find the court did not err in deeming admitted the requests for admissions
to which Bruntz failed to timely respond or in imposing discovery sanctions. Given these
admissions, the court was amply justified in awarding child support in the amount of
$490 per month without any child care add-on for June 2011 to December 2012, and
$699 per month without any child care add-on for January 2013 to November 2013, the
relevant time period covered by the admissions. Finally, the court did not err in
considering Stover’s modification motion even though Stover was not current on his
child support payments.
       The order after hearing filed June 19, 2014, awarding Stover certain child care
credits, excluding other child care costs, and imposing discovery sanctions on Bruntz is
reversed in part and affirmed in part.

                                 FACTS AND PROCEEDINGS

       Both parties’ briefs make numerous factual assertions without any supporting
citation to the relatively sparse record, which does not contain a reporter’s transcript or
settled statement of the trial proceedings. We have gleaned the following factual
summary from the sometimes incomplete documents contained in the parties’
appendices.
       At one time, Bruntz and Stover were romantically involved and had a son and a
daughter together. Their relationship ended badly in May 2001. Stover repeatedly
violated protective orders Bruntz had obtained and ultimately served time in prison after
being convicted of burglarizing Bruntz’s home and stealing her personal items.




                                              3
          In July 2006, the Santa Clara County Superior Court entered a child support order
that Stover pay $612 in support of his children. The order also directed Stover to pay half
of all child care costs provided by a licensed provider. A November 2006 Findings and
Recommendation of Commissioner recommended increasing child support to $1,304,
which included Stover’s half interest in child care and was differentiated $571 for his son
and $733 for his daughter. Although not entirely clear from the record, it appears Stover
objected to the recommended increase in his support obligations. Eventually the parties
agreed that Stover would pay $1,000 in nondifferentiated support, and the court entered
an order accordingly in April 2007. It is this order that serves as the genesis of Bruntz’s
various appellate challenges.
          The April 2007 order states that the $1,000 support amount includes Stover’s half
interest in child care costs. It also includes the following language: “The parties stipulate
that mother may select any child-care provider licensed or not. Mother shall notify
DCSS and father if there is [sic] no longer child care costs and any modification motion
is retroactive to the date the minor child is no longer enrolled in child-care. DCSS is to
request written verification of child-care costs and enrollment from 07-01-06 through 12-
31-06 directly from the provider. Once DCSS receives written verification of the child
care from the provider they are to provide telephonic verification to both attorneys. The
attached dissomaster is attached as a guide for future hearing[s]. Court ordered standard
orders - see attached.”
          The April 2007 support order entered by the Santa Clara County Superior Court
was registered in Placer County in 2009 when Bruntz moved there with the children.
With court approval, she and the children later moved to Oregon, where they presently
reside.
          In each month except one, from October 2007 until January 2011, Stover paid
some child support but did not pay the full $1,000 required by the April 2007 support



                                               4
order. In February 2011, Bruntz filed an order to show cause to hold Stover in contempt
for failing to pay the full child support amount.
       Immediately after Bruntz filed the order to show cause, Stover ceased making any
further child support payments. In May 2011, Stover moved to modify child support and
to determine child care arrearages, claiming the children had not been enrolled in child
care since January 2007, and that pursuant to the April 2007 support order, child care
costs were retroactive to the date the minor children were no longer receiving child care.
       Bruntz filed a second order to show cause in October 2011, which covered
February 2011 to July 2011. She asserted Stover had not paid any child support during
those six months.
       Prior to a trial on both contempt citations and on Stover’s modification motion,
Stover propounded discovery on Bruntz, which included two sets of requests for
admissions. Briefly summarized, the requests for admissions asked Bruntz to admit that
the children had not been enrolled in child care since January 2007. Bruntz failed to
timely respond to the discovery, and, pursuant to Code of Civil Procedure section
2033.410, the court deemed the admissions admitted as of November 2013. Neither a
motion to withdraw the deemed admissions pursuant to Code of Civil Procedure section
2033.300 nor a motion for relief from any alleged mistake under Code of Civil Procedure
section 473 are included in the record.
       While Bruntz claims she filed a motion for relief pursuant to Code of Civil
Procedure section 473.5, she does not include any such filing in her appendix on appeal.
(Protect Our Water v. County of Merced (2003) 110 Cal. App. 4th 362, 364 [“When
practicing appellate law, there are at least three immutable rules: first, take great care to
prepare a complete record; second, if it is not in the record, it did not happen; and third,
when in doubt, refer back to rules one and two”].) She later acknowledges that she never
filed a motion specifically citing either section 2033.30 or section 473 of the Code of
Civil Procedure. According to Stover, Bruntz never filed any such motions.

                                              5
       The court declined to admit late responses from Bruntz, which she contended she
directed her former attorney to provide to Stover’s counsel.
       Bruntz’s two contempt citations and Stover’ s modification motion, including his
request to retract child care arrearages, were tried together over three days. While Stover
was represented by counsel, Bruntz acted on her own behalf.
       Following the trial, the court generally found in favor of Stover and against
Bruntz. Among other things, the court found Stover not guilty of contempt for each of
the alleged instances of partial nonpayment in Bruntz’s initial order to show cause
(approximately 39 months). It found him guilty of contempt for complete nonpayment
for each of the six months alleged in Bruntz’s second order to show cause. The court
awarded Stover a $441 per month child care credit for the period of January1, 2007 to
May 31, 2011. It also set child support at $490 per month, without any child care add-on,
for the period of June 1, 2011 to December 31, 2012, and at $699 per month, without any
child care add-on, for the period of January 1, 2013 to November 31, 2013. The court
also sanctioned Bruntz $1,250 for discovery violations. Bruntz timely appealed.

                                       DISCUSSION

                                             I

                                  Retroactivity Provision

       Bruntz contends the court erred in awarding Stover a child care credit of $441 per
month for each month from January 1, 2007 to May 31, 2011. She argues that the effect
of the credit was to improperly modify the April 2007 support order retroactively before
Stover had filed his motion for modification on May 10, 2011. We agree the court was
statutorily empowered to retroactively modify the April 2007 support order to the date
Stover filed his motion, but no earlier. The court thus erred in awarding Stover child care
credits beginning in January 2007.



                                             6
       With exceptions not relevant here, section 3653, subdivision (a) states that “[a]n
order modifying or terminating a support order may be made retroactive to the date of the
filing of the notice of motion or order to show cause to modify or terminate, or to any
subsequent date[.]” (Fam. Code, § 3653, subd. (a); see also 42 U.S.C. 666, subd.
(a)(9)(C) [retroactive modification of support order only permissible to date that notice of
a pending petition for modification has been given].) Section 3651 provides the same.
(Fam. Code, § 3651, subd. (c)(1) [“Except as provided in paragraph (2) and subdivision
(b) [exceptions not relevant here], a support order may not be modified or terminated as
to an amount that accrued before the date of the filing of the notice of motion or order to
show cause to modify or terminate”].) Section 3603 likewise states, “[a]n order made
pursuant to this chapter may be modified or terminated at any time except as to an
amount that accrued before the date of the filing of the notice of motion or order to show
cause to modify or terminate.” (Fam. Code, § 3603.)
       By their plain terms, these statutory provisions “permit[] the trial court to make its
ruling retroactive to the filing date of the motion, but no earlier.” (In re Marriage of
Cheriton (2001) 92 Cal. App. 4th 269, 300.) “The filing date, in other words, establishes
the outermost limit of retroactivity.” (In re Marriage of Murray (2002) 101 Cal. App. 4th
581, 595 (Murray).)
       “The Legislature has established a bright-line rule that accrued child support vests
and may not be adjusted up or down. [Citations.] If a parent feels the amount ordered is
too high—or too low—he or she must seek prospective modification.” (In re Marriage
of Tavares (2007) 151 Cal. App. 4th 620, 625-626 (Tavares).) “Accordingly, a trial court
has no discretion to absolve an obligor of support arrearages, or interest thereon.” (Id. at
p. 626.)
       A court order modifying support retroactive to any time period before the filing
date of a modification motion would thus violate the governing statutory scheme. Such
an act, moreover, would be in excess of the court’s jurisdiction. (In re Marriage of

                                              7
Gruen (2011) 191 Cal. App. 4th 627, 639 (Gruen) [court’s retroactive modification of
support order when no modification motion pending exceeded the court’s jurisdiction].)
“ ‘A court acts in excess of jurisdiction “where, though the court has jurisdiction over the
subject matter and the parties in the fundamental sense, it has no ‘jurisdiction’ (or power)
to act except in a particular manner, or to give certain kinds of relief, or to act without the
occurrence of certain procedural prerequisites.” ’ ” (Ibid.)
       In this case, the court apparently relied on the retroactivity condition contained in
the April 2007 order to allow Stover a credit for each month that Bruntz could not prove
child care expenses. The effect of the court’s order was to retroactively reduce the
arrearages Stover owed under the April 2007 support order for several years preceding
the filing of Stover’s modification motion. By awarding Stover a child care credit of
$441 for each month from January 2007 until Stover filed his modification motion on
May 10, 2011, the court effectively reduced the $1,000 support amount previously
ordered to $559 and completely wiped out many of the accrued arrearages. This the court
could not do.
       That the court labeled the adjustment a “credit” rather than a retroactive
modification is of no moment. It is the effect of the order that is paramount. (See e.g.,
Gruen, supra, 191 Cal.App.4th at p. 640 [“regardless of the court’s intent or how it
labeled the [order], retroactive modification is forbidden”]; Tavares, supra, 151 Cal. App.
4th at p. 626 [“trial court was not required to countenance father’s disguised attempts at a
prohibited retroactive modification of support” where he claimed he did not wish to “set
aside” prior order but that was “precisely the effect of his proposal for an accounting and
recalculation of arrearages”].)
       We find Tavares instructive. There, like here, the father argued that to the extent
his payments of child support exceeded actual child care costs he was due a credit for the
difference towards his arrears. (Tavares, supra, 151 Cal.App.4th at p. 624.) He insisted
that “without documented receipts and sworn testimony, an obligor has no assurance a

                                               8
child has received daycare at all.” (Id. at p. 625.) According to the appellate court, the
father’s argument was nothing more than an improper attempt to modify the child care
support order retroactively, which the trial court properly rejected. (Ibid.)
       Notably, the Tavares court found that section 3692 forestalled his argument that
the court-ordered support amount exceeded actual child care costs. (Tavares, supra, 151
Cal.App.4th at p. 626.) That section provides, “Notwithstanding any other provision of
this article, or any other law, a support order may not be set aside simply because the
court finds that it was inequitable when made, nor simply because subsequent
circumstances caused the support ordered to become excessive or inadequate.” (Fam.
Code, § 3692; italics added.)
       Had Stover “harbored a suspicion the court’s childcare support orders no longer
reflected actual costs, his remedy was to seek prospective modification of his support
obligation.” (Tavares, supra, 151 Cal.App.4th at p. 627; see also Fam. Code, §§ 3653,
3680.) He did not do so until May 10, 2011, when he filed his motion to modify support.
Thus, the court erred in awarding him a child care credit for each month preceding the
filing of the motion.
       Bruntz also contends without any citation to the record that the court found the
April 2007 order ambiguous which could not be enforced by contempt. The court’s order
itself contains no such finding. The court, moreover, did find Stover in contempt for the
six month period from February 2011 to July 2011, which was the subject of Bruntz’s
second order to show cause for contempt. In light of the above, and given our conclusion
that retroactive modification is only permitted to the date a motion to modify is filed, we
need not address Bruntz’s improperly raised ambiguity argument. (Duarte v. Chino
Community Hospital (1999) 72 Cal. App. 4th 849, 856 (Duarte) [“If a party fails to
support an argument with the necessary citations to the record, that portion of the brief
may be stricken and the argument deemed to have been waived”].)



                                              9
                                             II

                                          Estoppel

       Having concluded that the court acted in excess of its jurisdiction when it imposed
the retroactivity condition in the April 2007 support order to allow Stover a child care
credit for any time period before May 10, 2011, we must next decide whether Bruntz is
estopped from raising the issue because she did not initially object to the retroactivity
condition or otherwise appeal the April 2007 order. Stover answers that question in the
affirmative. For important public policy reasons, however, we conclude otherwise.
       We note that, Stover’s brief also makes a passing reference questioning whether
Bruntz can appeal the court’s order because she allegedly accepted certain child care
support payments following the trial. But he does not support the argument with any
reasoned analysis or citation to authority. We therefore deem the issue waived. (Nelson
v. Avondale Homeowners Assn. (2009) 172 Cal. App. 4th 857, 862 (Nelson) [court
declined to address argument on issue that appellant had failed to provide more than a
brief recitation of the argument in his appellate brief without supporting authority];
(Duarte, supra, 72 Cal.App.4th at p. 856 [“If a party fails to support an argument with the
necessary citations to the record, that portion of the brief may be stricken and the
argument deemed to have been waived”].)
       Citing Murray, a spousal support case involving no children, Stover contends the
retroactivity condition in the April 2007 order cannot now be challenged because Bruntz
never appealed the condition when it was first entered. In Murray, the trial court
suspended the husband’s previously ordered support obligation due to his failing health
and business, but the court reserved the right to reinstate the support obligation
retroactively. (Murray, supra, 101 Cal.App.4th at p. 590.) Neither party objected to the
retroactive condition at the time. (Ibid.) Nearly seven years later, the court found the
husband had been able to pay support during the entire period, retroactively reinstated his


                                             10
support obligation, and ordered him to pay all accrued arrears. (Id. at p. 592.) After
concluding the trial court acted in excess of its jurisdiction by imposing the retroactive
condition in its support order to modify support to a date before the filing of a noticed
motion to modify or an order to show cause (Murray, supra, 101 Cal.App.4th at p. 598),
the appellate court nevertheless found the husband was estopped from attacking the
retroactive order because he had failed to timely challenge the retroactivity condition.
(Id. at pp. 599-600.)
       While it is true that in general “ ‘a final judgment or order is res judicata even
though contrary to statute where the court has jurisdiction in the fundamental sense, i.e.,
of the subject matter and the parties’ ” (Murray, supra, 101 Cal.App.4th at p. 599), like
the court in Murray recognized, there are circumstances where principles of estoppel
should not be applied. (See ibid. [a judgment may be collaterally attacked where unusual
circumstances exist].) Although no such special circumstances were found in that
spousal support case, we believe the present matter involving support for minor children
is different.
       Indeed, “appellate courts have voided acts in excess of jurisdiction when the
irregularity was too great or when the act violated a comprehensive statutory scheme or
offended public policy[,]” especially policies concerning children. (In re Marriage of
Jackson (2006) 136 Cal. App. 4th 980, 988-989 (Jackson).) In In re Marriage of
Goodarzirad (1986) 185 Cal. App. 3d 1020, 1026-1027 (Goodarzirad), for example, the
court found that a stipulated judgment divesting the trial court of jurisdiction over
custody of a couple’s minor children was subject to collateral attack because the
judgment violated the state’s strong public policy in favor of maintaining judicial
supervision over child custody to protect and maintain the best interests of the children.
Likewise, in Jackson, supra, 136 Cal.App.4th at pages 988-989, the court found that a
collateral attack on an order terminating parental rights was proper because the order



                                             11
exceeded the court’s jurisdiction and contravened the public policy in favor of a child
having two parents rather than one.
       As in Goodarzirad and Jackson, we conclude that Bruntz may collaterally attack
the retroactivity condition in the April 2007 support order in challenging the court’s
award of child care credits to Stover. The Legislature has declared the important public
policy of protecting minor children to ensure that their needs are met when their parents
separate. (In re Marriage of Ayo (1987) 190 Cal. App. 3d 442, 451 [“This state has long
espoused a policy that the welfare of children is of upmost importance. ‘In any
proceedings involving custody and support it is axiomatic that the “court should always
adopt the course that is best for the best interests of the child” ’ ”]; see also Fam. Code,
§ 3020, subd. (b) [Legislature finds and declares that it is the policy of this state to
encourage parents to share in the rights and responsibilities of raising their children].) In
doing so, the Legislature has determined that “equity is not served by retroactive
modification of support orders, where simplified procedures are available for prospective
modification.” (Tavares, supra, 151 Cal.App.4th at p. 628.)
       Barring Bruntz from attacking the retroactivity condition contravenes these
venerable public policies. And allowing Stover to avoid child care costs for several years
in which no motion to modify has been filed could seriously destabilize the minor
children’s home life and Bruntz’s ability to meet their needs. This is especially so since
they reside with her for almost 95 percent of the time and Stover rarely has them.

                                              III

                            Discovery Admissions and Sanctions

       In addition to attacking the retroactive modification of Stover’s support
obligations and arrearages, Bruntz also contends the court erred in deeming Stover’s
requests for admissions admitted and in failing to set the admissions aside so she could




                                              12
prove at trial that she actually incurred child care expenses for the children during the
years at issue. The court did not err.
       Under Code of Civil Procedure section 2033.010, a party may request that another
litigant “admit the genuineness of specified documents, or the truth of specified matters
of fact, opinion relating to fact, or application of law to fact. A request for admission
may relate to a matter that is in controversy between the parties.” If a litigant fails to
timely respond, the propounding party may move the court for an order deeming the truth
of any matters specified in the requests admitted. (Civ. Proc. Code, § 2033.230, subd.
(b).) “Matters that are admitted or deemed admitted through [request for admissions]
discovery devices are conclusively established in the litigation and are not subject to
being contested through contradictory evidence.” (St. Mary v. Superior Court (2014) 223
Cal. App. 4th 762, 775; Civ. Proc. Code, § 2033.410.)
       While the discovery statutes do include a mechanism for withdrawing a deemed
admission, a party may withdraw such an admission only on leave of court granted after
notice to all parties. (Code Civ. Proc., §2033.300, subds. (a) & (b).) The court may
permit withdrawal of an admission only if the admission was the result of mistake,
inadvertence, or excusable neglect and the opposing party will not be substantially
prejudiced. (Ibid.; see also Wilcox v. Birtwhistle (1999) 21 Cal. 4th 973, 978, 983 [statute
permits withdrawal of deemed admissions].)
       In this case, Bruntz was deemed to have admitted, among other things, that her
children were not enrolled in any day care programs related to her employment from
January 2007 to November 2013, when the court granted Stover’s motion to compel
responses. In other words, she admitted she incurred no child care costs for that time
period.
       She does not dispute that she did not timely respond to the requests for
admissions. Instead she contends the court should have set the deemed admissions aside
because as a pro per litigant she was unfamiliar with the discovery statutes.

                                              13
       Bruntz, however, was not exempt from the foregoing rules because she
represented herself during the litigation. (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229,
1246-1247.) A party who chooses to act as his or her own attorney “ ‘is to be treated like
any other party and is entitled to the same, but no greater consideration than other
litigants and attorneys. [Citation.]’ ” (Id. at p. 1247.) “Thus, as is the case with
attorneys, pro. per. litigants must follow correct rules of procedure.” (Ibid.; Bistawros v.
Greenberg (1987) 189 Cal. App. 3d 189, 193 [self-represented party “held to same
restrictive procedural rules as an attorney”].) Bruntz, then, was not entitled to disregard
the rules for timely responding to discovery and she was not immune from the
consequences of a failure to do so. Nor was she entitled to submit belated responses to
the request for admissions without first moving the court to have the deemed admissions
withdrawn, which she failed to do.
       Our previous determination that Stover is not entitled to a child care credit for any
alleged overpayments before he filed his motion to modify means that Bruntz’s
admissions covering the time period of January 2007 to May 2011 are irrelevant and
cannot serve as a basis to retroactively modify the support order. (Tavares, supra, 151
Cal.App.4th at pp. 626-627.) The situation is different, however, for her admissions for
each month from June 2011 to November 2013, which is after Stover filed his
modification motion. That time period is subject to retroactive modification under the
statute (§ 3653), and the court was amply justified in so modifying the $1,000 support
order to reflect reduced support amounts without any child care add-ons for that time
period.
       The court, moreover, was justified in sanctioning Bruntz for failing to timely
respond to the discovery. Under Code of Civil Procedure section 2033.280, it is
mandatory that the court impose a monetary sanction on the party or attorney whose
failure to serve a timely response to a request for admission necessitates a motion to
compel responses like the one filed here.

                                             14
                                             IV

                    Child Support Award Without Child Care Add-Ons

       Bruntz contends the court erred in failing to award childcare add-ons for the time
period between June 2011 to November 2013. We disagree.
       In addition to basic child support established by the guideline formula in section
4055, subdivision (a), a trial court must order certain other costs as additional support,
including childcare costs related to employment, training, or education. (§ 4062, subd.
(a)(1); see id. at § 4061, subd. (a).) Where the evidence shows no such costs, however,
the court would have no mandatory duty to impose work related childcare costs as an
add-on to the basic child support.
       Given our conclusion that the court did not err in deeming Bruntz to have admitted
that there were no work related child care costs from January 2007 to November 2013,
the court was amply justified in not awarding such costs for June 2011, after Stover had
filed his motion to modify support the previous month, to November 2013, the outside
date of the deemed admissions.

                                              V

                             Dismissal of Modification Motion

       Bruntz contends the court should have dismissed Stover’s motion to modify child
support because he was in arrears on his payments. Given his alleged unclean hands for
failing to pay sufficient child support, she claims the court should have disregarded his
modification motion.
       Courts have recognized that not every debtor-spouse or parent has unclean hands
merely by virtue of having failed to pay child support. (In re Marriage of Dancy (2000)
82 Cal. App. 4th 1142, 1157, superseded by statute on other grounds.) In any event, the
evidence shows that Stover paid some child support, even if not the full amount, for each
month from January 2007 until Bruntz filed the initial order to show cause. This fact

                                             15
distinguishes the present matter from Soderberg v. Soderberg (1923) 63 Cal. App. 492,
494-495, which Bruntz cites for the proposition that a party in flagrant contempt of a
court order may not seek the court’s assistance in modifying the order. Unlike here, the
obligor in Soderberg made only one payment over an eight year period as required by the
support order he sought to modify. (Id. at pp. 493-494.) While Soderberg acknowledges
that a court may refuse assistance under such circumstances, nothing in the opinion
requires that a court do so. We discern no error in the court ruling on Stover’s motion to
modify support.

                                       DISPOSITION

       The order after hearing filed June 19, 2014, awarding Stover certain child care
credits, excluding other child care costs, and imposing discovery sanctions on Bruntz is
reversed in part and affirmed in part. The court is directed to enter a new order consistent
with this opinion. The parties shall bear their own costs on appeal.



                                                        HULL                  , Acting P. J.



We concur:



      MURRAY                , J.



      DUARTE                , J.




                                            16
Filed 5/30/17
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Placer)
                                                ----



RUSSELL E. STOVER,                                                      C077206

                  Plaintiff and Respondent,                  (Super. Ct. No. SFS21887)

        v.
                                                               ORDER CERTIFYING
EILEEN G. BRUNTZ,                                                OPINION FOR
                                                                 PUBLICATION
                  Defendant and Appellant;

PLACER COUNTY DEPARTMENT OF CHILD
SUPPORT SERVICES,

                  Intervener and Respondent.




      APPEAL from a judgment of the Superior Court of Placer County, Michael A.
Jacques, Judge. Reversed in part and affirmed in part.

        Eileen G. Bruntz, in pro. per. for Defendant and Appellant.

        Russell E. Stover, in pro. per. for Plaintiff and Respondent.

        No appearance for Intervener and Respondent.



                                                 1
THE COURT:
       The opinion in the above-entitled matter filed on May 1, 2017, was not certified
for publication in the Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports and it is so ordered.




BY THE COURT:




      HULL                  , Acting P.J.



      MURRAY                , J.



      DUARTE                , J.




                                             2